Case 1:11-cv-00691-LAK-RWL Document 2121-16 Filed 10/30/18 Page 1 of 3




       EXHIBIT 16
            Case 1:11-cv-00691-LAK-RWL Document 2121-16 Filed 10/30/18 Page 2 of 3


Champion, Anne

From:                               Champion, Anne
Sent:                               Thursday, October 25, 2018 4:04 PM
To:                                 'Steven Donziger'
Cc:                                 Neuman, Andrea E.
Subject:                            RE: Correspondence from Steven Donziger


Dear Mr. Donziger,

        This is to confirm that Ms. Neuman and I called you this morning to meet and confer on the Court’s recent forensic
imaging order (Dkt. #2108 at 2‐3) and you refused to engage on any substantive issue – insisting instead that you would
be sending us an email. I asked during our call that you discuss both a mutually agreeable forensic expert and a deposition
date. You refused to discuss either. We are now in receipt of your email below regarding the pending order that we were
scheduled (yesterday and this morning) to meet and confer on.

          In reference to the Court’s October 18, 2018 order, you state below that you are “going into contempt”. We
understand this to mean that you are (1.) refusing to jointly recommend a forensic expert to the Court to conduct the
imaging of your devices and accounts, (2.) refusing to discuss or agree to protocols pursuant to which that imaging will
take place, and (3.) refusing to produce your devices and accounts. If this is not correct, please inform us of which, if any,
of these items you are not refusing to do immediately. As to your deposition, it needs to take place after your devices and
accounts have been imaged and searched and responsive documents have been produced. We have thus proposed the
date of December 6, 2018, but we do not agree to your purported exercise of unilateral control over the subject matter
of the deposition as described below. We will inform the Court today of this exchange and Chevron’s proposed deposition
date and request that the deposition take place in the presence of a Special Master.

       In addition, please confirm that you have not altered or otherwise disposed of any devices and accounts at any
time during these proceedings, including but not limited to since the issuance of the Court’s most recent order.

Best regards,




Anne Champion

GIBSON DUNN
Gibson, Dunn & Crutcher LLP
200 Park Avenue, New York, NY 10166-0193
Tel +1 212.351.5361 • Fax +1 212.351.5281
AChampion@gibsondunn.com • www.gibsondunn.com



From: Steven Donziger <sdonziger@donzigerandassociates.com>
Sent: Thursday, October 25, 2018 10:02 AM
To: Champion, Anne <AChampion@gibsondunn.com>; Neuman, Andrea E. <ANeuman@gibsondunn.com>
Subject: Correspondence from Steven Donziger

[External Email]
Anne and Andrea,
                                                              1
          Case 1:11-cv-00691-LAK-RWL Document 2121-16 Filed 10/30/18 Page 3 of 3


I write to advise you of my anticipated course of action regarding Judge Kaplan’s order regarding the
motion to compel that waived all of my privileges. To be clear, I continue to assert all of my privileges and
my position is that I have not waived any of my privileges.

As you know, I have yet to receive a ruling from the court regarding your client’s original motion to hold
me in contempt filed in March of this year. This is highly unusual and violates my due process rights,
among other problems, in that it prevents me and my clients in Ecuador from knowing what the court
considers appropriate fundraising in light of the RICO judgment and the later clarification order issued in
April 2014 that clearly authorized fundraising for the case and payments to me for my work on the same.

As a result, I presently see no choice other than to go into contempt until I can get a ruling on the most
basic issues that are driving what I believe to be your entirely inappropriate, over‐broad, intrusive, and
constitutionally infirm discovery rampage targeting financial supporters and others of the Ecuadorians
that is clearly designed to dry up funding for the case and to intimidate those who support both the
litigation and the broader corporate accountability campaign (what you call a “pressure” campaign)
against your client Chevron.

I don’t want to go into contempt, but I genuinely feel that the court has given me no choice in light of its
failure to rule, which is obviously designed to shield its many problematic decisions from appellate
review. I will be apprising Judge Kaplan of my position as soon as I can.

That said, I am not unwilling to cooperate with you on getting you information sufficient for you to fully
understand the litigation finance efforts of the past few years and the full extent of my assets, especially
in light of the extent of the disclosures made by Ms. Sullivan. I am also fine coming in for a deposition.
Again, in light of Ms. Sullivan’s disclosures, I would like to see any deposition as an opportunity to help
you understand the nature (and legitimacy) of the litigation finance efforts. If you choose to use the
deposition differently, i.e. to harangue me about miscellaneous topics unrelated to the financing or my
assets, I will probably choose not to cooperate for very long.


Steven




                                                      2
